Citation Nr: 1548884	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
 
Entitlement to an effective date prior to July 21, 2011 for the grant of service connection for residuals of traumatic brain injury with headaches and nausea and Parkinsonism syndrome based upon clear and unmistakable error in a February 2000 rating decision.  
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1947 to July 1950 and from December 1950 to December 1953. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  
 
In an August 2015 rating decision entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only was denied.  In August 2015, after the claim was denied, the Veteran resubmitted evidence and stated that evidence had been overlooked regarding his claim.  In the August 2015 notification letter, the Veteran was informed that if he did not agree with the decision, he must complete and return the enclosed VA Form 21-0958, "Notice of Disagreement," in order to initiate an appeal.  A VA Form 21-0958 for this matter has not been received by the RO.  If the Veteran wishes to initiate an appeal on this matter he must complete and return the VA Form 21-0958 to the RO within the applicable time period.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014)
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  The Veteran was denied entitlement to service connection for residuals of traumatic brain injury with headaches and nausea in a February 2000 rating decision.  The Veteran was notified of the decision and did not perfect a timely appeal that decision.  A reopened claim was received on July 21, 2011.

2.  By rating decision in July 2013, the RO granted entitlement to service connection for residuals of traumatic brain injury with headaches and nausea and Parkinsonism syndrome, and assigned an effective date of July 21, 2011, the date of receipt of the claim to reopen.

3.  There were no unadjudicated claims presented to VA between the February 2000 rating decision and July 21, 2011. 
 
4.  The appellant has not raised a valid claim of clear and unmistakable error with regard to the February 2000 rating decision denying entitlement to service connection for residuals of traumatic brain injury with headaches and nausea.  
 

CONCLUSION OF LAW
 
The criteria for the assignment of an effective date prior to July 21, 2011 for the grant of residuals of traumatic brain injury with headaches and nausea and parkinsonism syndrome based upon clear and unmistakable error in a February 2000 rating decision have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.156(c), 3.400 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving clear and unmistakable error. Livesay v. Principi, 15 Vet. App. 165   (2001).  

Analysis 

The Veteran appeals the assignment of an effective date of July 21, 2011 for the grant of service connection for residuals of traumatic brain injury with headaches and nausea and parkinsonism syndrome alleging that prior rating decisions were clearly and unmistakably erroneous in denying entitlement to service connection.  The Board, however, finds that the currently assigned effective date of July 21, 2011 for the award of service connection for residuals of traumatic brain injury with headaches and nausea and parkinsonism syndrome is the earliest possible effective date assignable in this case, and that prior rating decisions were not clearly and unmistakably erroneous in denying entitlement to service connection. 
 
Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of compensation  based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 
 
In March 1966 and March 1986 the Board denied a claim of entitlement to service connection for residuals of a head injury on the merits, and in November 1996 and September 1999, the Board denied applications to reopen the claim.  Those Board decisions are final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7104 (West 2014).  The last final denial on this matter was in a February 2000 rating decision.  At that time, the RO found that new and material evidence adequate to reopen the claim for residuals of head injury had not been submitted.  In the absence of a timely perfected appeal that rating decision is final.  38 U.S.C.A. § 7105 (West 2014).
 
The Board acknowledges that the RO received a statement from Dr. G in March 2000 which discussed the Veteran's PTSD, and the appellant's history of head trauma.  Dr. G noted that the Veteran presented military medical records showing that the appellant had sustained a head injury in Korea with subsequent chronic headaches.  Significantly, no opinion addressing the etiology of any head injury residuals and their relationship to service was provided.  As Dr. G recited a history that was already considered by the Board, such evidence is cumulative.  As noted, the Veteran did not appeal the February 2000 rating decision or submit new and material evidence within a year of the decision.  As such, the February 2000 rating decision is final.  
 
On July 21, 2011, the RO received the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a head injury.  There were no formal or informal claims for service connection for residuals of traumatic brain injury between the final February 2000 denial of service connection for residuals of traumatic brain injury and July 21, 2011.  As such, the assigned effective date of July 21, 2011 for the award of service connection is the earliest possible effective date assignable in this case. 
 
The Veteran now argues that the VA ignored facts in 1964 and that the rating decisions in the past contained clear and mistakable evidence.  Significantly, with the exception of the February 2000 rating decision, all other rating decisions have been subsumed by subsequent Board decisions, 38 C.F.R. § 20.1104 (2015), and the appellant has not presented a valid claim of clear and unmistakable error in any Board decision.  (A motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003)).  Hence, the Board is left with the question whether the February 2000 rating decision was clearly and unmistakably erroneous in declining to reopen the claim. 

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error , as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision. 
 
A clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 
 
A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
 
An assertion of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.
 
Although the appellant has asserted that there was clear and unmistakable error in the rating decisions because the RO overlooked material facts and failed to apply the correct laws, he has not set forth a valid clear and unmistakable error claim, which requires a claimant show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  Rather, his assertions are general in nature.  They do not specifically allege which facts were misinterpreted in the February 2000 rating decision, and what laws were incorrectly applied.  
 
A look at the February 2000 rating decision reveals that the claim was not reopened because the evidence that was presented since the September 1999 Board decision was cumulative in nature.  That is the only evidence presented in support of the claim to reopen was evidence showing that the appellant was receiving medical care, and a statement from his sister documenting changes that she saw in the appellant after he returned from service.  Neither is competent evidence that the appellant suffered from chronic residuals of a head injury sustained during his term of active duty.  As such, reasonable minds could conclude that new and material evidence had not been submitted.   Hence, the February 2000 rating decision was not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.105, 3.156 (2015).

The Board is mindful that the Veteran was unrepresented when he initiated his claim and that a pro se claimant's submissions must be read sympathetically.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368- 69 (Fed. Cir. 2009).  Here, however, the Board finds that the appellant has not demonstrated clear and unmistakable error with respect to the February 2000 rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  For the reasons addressed above, the claim is denied. 
 
With regard to clear and unmistakable error motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).
 
 
ORDER
 
Entitlement to an effective date prior to July 21, 2011 for the grant of service connection residuals of traumatic brain injury with headaches and nausea and 

Parkinsonism syndrome based upon clear and unmistakable error in a February 2000 rating decision is denied.  
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


